Wade, C. J.
1. Under the answer of the Supreme Court to the questions certified in this case, there is no merit in the ground of the motion in arrest of judgment on a conviction of larceny from the house, upon an accusation drawn under section 175 of the Penal Code (1910), in which the judgment is attacked for the reason that the said section fails to prescribe any penalty for its violation. “Larceny from the house, as defined in the Penal Code (1910), § 175, is punishable as prescribed in the Penal Code, §§ 177, 178, and 179.” Jones v. State, 146 Ga. 187 (91 S. E. 67).
2. The decisions of the Supreme Court are binding upon the Court of Appeals as precedents, and while this court may not, with less than a full bench, set aside its previous ruling, the ruling stated in the second headnote in the case of Jenkins v. State, 13 Ga. App. 695 (79 S. E. 861), will not be followed, since the holding of the Supreme Court on the precise point covered thereby is in direct conflict therewith.
3. The second ground of the motion in arrest of judgment will not be considered, as it seeks only to raise a question as to the sufficiency of the allegations of the indictment, which should have been presented by demurrer. Judgment affirmed.

Hodges, J., absent.